Citation Nr: 9914415	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-28 680	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hallux 
valgus deformities with bilateral hammer toes of the second, 
third, and fourth toes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1947 to May 
1950.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1995 administrative denial of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO).  In that decision, the RO denied 
reopening a claim for service connection for "foot 
condition."

The Board notes that it issued a decision in March 1998, in 
which it denied reopening the appellant's claim for service 
connection for bilateral hallux valgus deformities with 
bilateral hammer toes of the second, third, and fourth toes 
and denied service connection for (1) residuals of frostbite 
of the feet, (2) residuals of bilateral, below-the-knee 
amputations, and (3) bilateral shoulder disorders.  In July 
1998, the appellant's representative filed a motion for 
reconsideration of the issue of new and material evidence to 
reopen the claim for service connection for bilateral hallux 
valgus deformities with bilateral hammer toes of the second, 
third, and fourth toes, which the Board granted in August 
1998.


FINDINGS OF FACT

1.  Service connection for hallux valgus and hammer toes was 
denied by the RO in July 1951.  The appellant did not appeal 
that decision.

2.  The appellant filed petitions to reopen the claim for 
service connection for hallux valgus and hammer toes, which 
were denied in November 1970 and September 1979.  The 
appellant did not appeal those decisions.

3.  The appellant has submitted competent evidence of 
aggravation of bilateral hallux valgus deformities with 
bilateral hammer toes of the second, third, and fourth toes 
beyond the natural progression in service, which must be 
considered in order to fairly decide the merits of the claim.

4.  There is competent evidence in the record, which includes 
service medical records and a VHA opinion, which clearly 
shows that bilateral hallux valgus deformities and bilateral 
hammer toes of the second, third, and fourth toes preexisted 
service.

5.  Bilateral hallux valgus deformities with bilateral hammer 
toes of the second, third, and fourth toes were aggravated in 
service.


CONCLUSIONS OF LAW

1.  The September 1979 RO decision denying reopening the 
claim for service connection for bilateral hallux valgus and 
hammer toes is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 20.302(a), 20.1103 (1998).

2.  New and material evidence has been submitted to reopen 
the claim for entitlement to service connection for bilateral 
hallux valgus deformities with bilateral hammer toes of the 
second, third, and fourth toes, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156(a) (1998).

3.  Bilateral hallux valgus and bilateral hammer toes of the 
second, third, and fourth toes clearly and unmistakably 
preexisted active service and the presumption of soundness at 
entry is rebutted.  38 U.S.C.A. § 1111 (West 1991).

4.  Bilateral hallux valgus deformities with bilateral hammer 
toes of the second, third, and fourth toes were aggravated by 
service.  38 U.S.C.A. §§ 1111, 1131, 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he incurred hallux valgus and 
hammer toes while on active duty.  He states that prior to 
service he did not have problems with his feet and that he 
developed hallux valgus and hammer toes after he was 
frostbitten during service.

Prior to the discussion below, the Board must inform the 
appellant that it is granting service connection for 
bilateral hallux valgus deformities with bilateral hammer 
toes of the second, third, and fourth toes in this decision.  

It must be noted that the appellant has had below the knee 
amputations in 1988 for the left foot and 1994 for the right 
foot.

I.  New and material

In the July 1951 rating decision, the RO denied service 
connection for hallux valgus and hammer toes.  The appellant 
did not file a notice of disagreement following the issuance 
of the decision, and thus such decision became final.  The 
evidence at the time of the July 1951 rating decision were 
service medical records.  Evidence in the service medical 
records revealed that a physical examination board determined 
that bilateral hallux valgus deformities and bilateral hammer 
toes of the second, third, and fourth toes had preexisted 
service.  The RO determined that hallux valgus and hammer 
toes preexisted service and that neither was aggravated 
beyond the natural progression of the disease process and 
thus denied service connection for bilateral hallux valgus 
and bilateral hammer toes.

The appellant attempted to reopen the claim for service 
connection for bilateral hallux valgus and hammer toes, which 
was denied in November 1970 and September 1979.  The 
appellant did not file notices of disagreement following the 
denials, and the November 1970 and September 1979 rating 
decisions became final.  At the time of the November 1970 
administrative denial, the appellant had submitted additional 
service medical records.  At the time of the September 1979 
rating decision, the appellant had submitted a private 
medical record which showed current problems with hallux 
valgus and hammer toes.

In essence, the RO, in all three decisions, had determined 
that the appellant had not brought forth competent evidence 
of aggravation of bilateral hallux valgus and hammer toes 
during service.

Although the prior decisions are final, the claim may be 
reopened on the submission of new and material evidence.  
Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1998).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Id. at (a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the September 1979 rating decision.

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West,  12 Vet. App. 203, 206 (1999) (en banc) 
(citing Elkins v. West, 12 Vet. App. 209 (1999) (en banc)..  
First, VA must determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991).  Id.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Id.  Third, if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Id.  

The Board notes that in a March 1998 decision, it denied 
reopening the claim for service connection for bilateral 
hallux valgus deformities with bilateral hammer toes of the 
second, third, and fourth toes.  In July 1998, the appellant 
filed a motion for reconsideration under 38 C.F.R. § 20.1001 
(1998), which was granted by the Board.  Upon 
reconsideration, the Board determined that additional inquiry 
concerning the appellant's claim was needed and submitted 
medical questions to the Chief Medical Director of the 
Veterans Health Administration (VHA) for an opinion.  A 
response was received in March 1999.  The VA physician stated 
that it was his determination that bilateral hallux valgus 
and hammer toes preexisted service and that both were 
aggravated beyond the natural progression of the disease 
process during service.

As stated above, at the time of the September 1979 rating 
decision, there was an absence of competent evidence of 
aggravation beyond the natural progression of the disease 
process.  The VHA opinion is new and material and serves to 
reopen the appellant's claim for service connection for 
bilateral hallux valgus deformities with bilateral hammer 
toes of the second, third, and fourth toes.  The VA 
physician's statements, if accepted as true, tend to 
establish a plausible assertion of aggravation of bilateral 
hallux valgus deformities with bilateral hammer toes of the 
second, third, and fourth toes beyond the natural progression 
of the disease process during service.  The VA physician's 
statements were not previously submitted and bear directly 
and substantially upon the specific matter under 
consideration and must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  
The statements directly address the reasons for the prior 
denial and provide a new factual basis to consider the claim.  
See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Therefore, the additional evidence is sufficient to reopen 
the appellant's claim for service connection for bilateral 
hallux valgus deformities with bilateral hammer toes of the 
second, third, and fourth toes, and the Board will review the 
claim for service connection on a de novo basis.  

II.  Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1131 (West 1991).

a.  Presumption of soundness

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 1991); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides:

[E]very veteran shall be taken to have 
been in sound condition when examined, 
accepted, and enrolled for service, 
except as to defects, infirmities, or 
disorders noted at the time of 
examination, acceptance, and enrollment, 
or where clear and unmistakable evidence 
demonstrates that the injury or disease 
existed before acceptance and enrollment 
and was not aggravated by such service.

38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (1998).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
The regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports,"  38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions," Id. at (b)(1).

At entrance, examination of the feet was "normal."  Thus, 
no defects of the appellant's feet were noted.  Therefore, 
there is no examination disclosing defects when he entered 
active duty, and the appellant is entitled to a presumption 
of soundness.

The Board must next determine whether, under 38 U.S.C. § 1111 
and 38 C.F.R. § 304(b), the presumption of soundness is 
rebutted by clear and unmistakable evidence that a disease or 
injury existed prior to service.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that bilateral hallux valgus 
deformities with bilateral hammer toes of the second, third, 
and fourth toes existed prior to service.  See Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The determination of 
whether there is clear and unmistakable evidence that 
bilateral hallux valgus deformities with bilateral hammer 
toes of the second, third, and fourth toes existed prior to 
service should be based on "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  38 C.F.R. § 3.304(b)(1).  

Service medical records reveal that in a July 1947 treatment 
report, the examiner noted painful plantar calluses.  
Additional complaints were noted in 1947 and 1948.  In June 
1948, the appellant reported difficulty with sore feet for 
the last year since he had been in the Army.  The examiner 
stated that physical examination revealed plantar warts, 
hammer toes, bunions, and pes planus.  The appellant was seen 
again that month with complaints of pain on the soles of his 
feet whenever he stepped on stones.  The appellant reported 
that over the last few months his toes had curled up and that 
his great toes had turned out.  The examiner noted that the 
appellant had mild hallux valgus and a flattened transverse 
metatarsal arch and a corn on the lateral surface of each 
fifth metatarsal heads.  Metatarsal supports were prescribed.

In January 1950, an examiner noted that the appellant had 
bilateral hammer toes of the second, third, and fourth toes 
and bilateral hallux valgus.  It was determined that the 
cause for each was "undetermined."

In an undated document, the examiner noted that the appellant 
reported pain in both of his feet since 1948 and that the 
pain had gradually gotten worse.  The appellant stated that 
the pain consisted of a sharp, burning pain across the balls 
of his feet and that such pain occurred after only five to 
six minutes.  Physical examination revealed a clawing of the 
second, third, and fourth toes bilaterally with the 
metatarsal-phalangeal joints in about 30 degrees of 
extension, proximal interphalangeal joints in about 
90 degrees flexion, and the distal interphalangeal joints 
hyperextended about 20 degrees.  There was a bilateral hallux 
valgus of about 30 degrees and moderately severe callosities 
over the dorsum of the proximal interphalangeal joints of the 
second and third toes bilaterally.  There were small 
moderately severe callosities over the fourth and fifth 
metatarsal heads on the right and over the second and fifth 
metatarsal heads on the left.  Contractures of the toes were 
correctable manually.  X-rays revealed marked hallux valgus 
deformity and no hypertrophic changes in the metatarsal 
phalangeal joints of either first toe.  There were no other 
bony abnormalities noted.

The examiner stated that the appellant had been seen by the 
assistant chief of the Orthopedic Surgical Service, who had 
noted that the deformity must have existed prior to entry to 
active duty "as the enlisted man admit[ted] that 'corns' on 
his toes were present prior to entry on active duty."

In a February 1950 Disposition Board Proceedings, it was 
noted that bilateral hallux valgus, cause undetermined, 
moderately severe and bilateral hammer toes of the 2nd, 3rd, 
and 4th toes, cause undetermined, severe had preexisted 
service and was not permanently aggravated by active duty.  

In May 1950, a physical examination board determined that the 
appellant's bilateral hallux valgus and bilateral hammer toes 
of the second, third, and fourth toes had existed prior to 
service and was not incurred in service.  The physical 
examination board noted that such decision (the existence of 
hallux valgus and hammer toes prior to service) was made in 
spite of the lack of evidence of abnormal feet at the time of 
enlistment, which decision "was based on sound medical 
judgment that they must have occurred for a greater length of 
time than 3 years."  The degree of the bilateral hallux 
valgus was determined to be moderately severe at separation, 
and the degree of bilateral hammer toes of the second, third 
and fourth toes was determined to be severe at separation.

In the January 1999 VHA opinion request, the Board asked that 
the VA physician review the record and answer the following 
questions:

(1)  Is it more likely than not that 
bilateral hallux valgus preexisted 
service?  Please state yes or no and 
state upon what evidence and medical 
reasoning you base your opinion.

(2)  If you determine that bilateral 
hallux valgus existed prior to service, 
was it aggravated beyond the natural 
progression of the disease process during 
service?  Please state yes or no and 
state upon what evidence and medical 
reasoning you base your opinion.

(3)  Is it more likely than not that 
hammer toes of the second, third, and 
fourth toes bilaterally preexisted 
service?  Please state yes or no and 
state upon what evidence and medical 
reasoning you base your opinion.

(4)  If you determine that hammer toes of 
the second, third, and fourth toes 
bilaterally existed prior to service, was 
it aggravated beyond the natural 
progression of the disease process during 
service?  Please state yes or no and 
state upon what evidence and medical 
reasoning you base your opinion.

The VA physician who provided the response to these questions 
is the Chief of the Podiatry Department.  He stated it was 
his determination that bilateral hallux valgus "more likely 
than not" preexisted service.  He based his decision on the 
fact that the etiology of the hallux valgus is a 
biomechanical dysfunction that is normally associated with 
other deformities, such as contracture of the lesser digits 
or hammer toes and plantar keratotic lesions which the VA 
physician noted that the appellant had.  The VA physician 
stated that the records revealed that the appellant had 
painful plantar calluses only 3 1/2 months after entering 
service and that after one year, it was documented that the 
appellant had plantar warts (which he noted were most likely 
not warts but plantar keratosis).  The VA physician stated 
that hallux valgus is a progressive deformity, which is due 
to the fact that it is a biomechanical dysfunction.

The VA physician further determined that bilateral hammer 
toes of the second, third, and fourth toes "more likely than 
not" had preexisted service.  He stated, "Again, after only 
3 1/2 months in the military[,] the patient was seeking 
treatment for painful calluses on the plantar aspect of his 
feet."  The VA physician noted that plantar keratosis is 
usually the result of hammer toes because of the contracture 
of the digits would result in a retrograde force on the 
metatarsal heads and leading to hyperkeratosis.  The VA 
physician stated that the etiology of hammer toes is a muscle 
imbalance, which is a biomechanical dysfunction as is the 
hallux valgus and that hammer toes was also a progressive 
deformity.

The Board finds that the physical examination board's finding 
in service that the appellant's bilateral hallux valgus 
deformities with bilateral hammer toes of the second, third, 
and fourth toes had preexisted service and the VA physician's 
determination, based on his review of the service medical 
records, that the bilateral hallux valgus deformities with 
bilateral hammer toes of the second, third, and fourth toes 
preexisted service are both objective competent evidence that 
such clearly and unmistakably preexisted service.  There is 
no disagreement between the findings made by the physical 
examination board and those made by the VA physician.  No 
competent professional has rebutted the physical examination 
board's or the VA physician's findings.  Both made findings 
based upon the appellant's service medical records and 
medical principles, which is consistent with 38 C.F.R. 
§ 3.304(b)(1) and both explained their reasons for the 
determination that the appellant's bilateral hallux valgus 
deformities and bilateral hammer toes of the second, third, 
and fourth toes preexisted service.  More importantly, the 
inservice and post service opinions are consistent with 
38 C.F.R. § 3.303(c), which states that there are medical 
principles so universally recognized as to constitute fact 
(clear and unmistakable proof), and when in accordance with 
these principles existence of a disability prior to service 
is established, no additional or confirmatory evidence is 
necessary.  The Board finds that the presumption of soundness 
has been rebutted.

b.  Presumption of aggravation

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a) (1998); Crowe v. Brown, 7 Vet. App. 238 
(1994).  Clear and convincing evidence is required to rebut 
the presumption of aggravation in service where the pre-
service disability underwent an increase in severity during 
peacetime service.  38 C.F.R. § 3.306(b) (1998); see Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991) (in the case of 
aggravation, the government must point to a specific finding 
that the increase in disability was due to the natural 
progression of the disease).  "Flare-ups" of a preexisting 
condition do not constitute aggravation if there is no 
increase in severity of underlying disability.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991).

In the February 1950 Disposition Board Proceedings, it was 
determined that bilateral hallux valgus and bilateral hammer 
toes of the 2nd, 3rd, and 4th toes had preexisted service and 
were not permanently aggravated by active duty.  However, in 
May 1950, the physical examination board did not make any 
specific finding that an increase in the preexisting 
bilateral hallux valgus deformities with bilateral hammer 
toes of the second, third, and fourth toes was due to the 
natural progress of the disease process.  The physical 
examination board found that the bilateral hallux valgus 
deformities with bilateral hammer toes of the second, third, 
and fourth toes had preexisted service, but made no finding 
as to whether either was aggravated during service.  
Additionally, the VA physician's opinion was that the 
appellant's bilateral hallux valgus deformities and bilateral 
hammer toes of the second, third, and fourth toes had been 
aggravated beyond the natural progress of the disease 
process.

The Board finds that the preponderance of the evidence 
establishes that the presumption of aggravation of a 
preexisting condition has not been rebutted.  See 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  In February 1950, it had been 
determined that the appellant's bilateral hallux valgus and 
bilateral hammer toes had not been permanently aggravated in 
service.  However, the physical examination board did not 
make such finding at the time of the appellant's separation 
in May 1950.  More importantly, in the VHA opinion, the VA 
physician stated that it was his determination that the 
bilateral hallux valgus was aggravated during service beyond 
the natural progress of the disease process.  Specifically, 
he stated that in the appellant's testimony from the medical 
board revealed that he had had painful feet since the middle 
of 1948 (the VA physician opined that perhaps the appellant 
meant 1947 since he started to receive treatment in 1947) and 
that his feet probably became symptomatic during duty because 
of the change in activity from what he was doing prior to 
service.  The VA physician noted that the appellant's stated 
that he was a warehouse tracker in service and that he would 
drill about an hour every morning, which meant that he was 
"on hard floors and was standing for long periods of time."  
The VA physician stated that this could be very symptomatic 
in patients with biomechanically dysfunctioning feet and lead 
to a progression of a deformity.

As to the bilateral hammer toes of the second, third, and 
fourth toes, the VA physician stated that the hammer toes 
were aggravated during service for the same reason that the 
bilateral hallux valgus was-the increased standing on hard 
surfaces and the increased activity from drilling, which 
resulted in symptoms and a  progression of the deformities.

Based on the above-described evidence, the Board finds that 
the presumption of aggravation has not been rebutted.  The 
physical examination board's findings and the VA physician's 
findings outweigh the February 1950 findings that the 
appellant's bilateral hallux valgus and bilateral hammer toes 
were not aggravated in service.

Therefore, the Board has determined that service connection 
has been established for aggravation of preexisting bilateral 
hallux valgus deformities with bilateral hammer toes of the 
second, third, and fourth toes during service.

c.  Additional considerations

The Board notes that the appellant's bilateral hallux valgus 
deformities with bilateral hammer toes of the second, third, 
and fourth toes, although preexisted service, was not 
compensable at entrance into service.  Specifically, the 
appellant stated in service during his medical board hearing 
that he was asymptomatic prior to service.  At a September 
1996 RO hearing, the appellant stated that he developed 
symptoms while on active duty; however, he related the onset 
of symptoms to frostbite, stating that his feet had been 
frostbitten in service and that subsequently the symptoms 
occurred.  Regardless, the appellant has stated both in 
service and following service that symptoms developed while 
on active duty.

Additionally, the VA physician in his March 1999 opinion 
noted that the appellant's bilateral hallux valgus "probably 
became symptomatic during duty because of the change in 
activity from what he may have been doing prior to service."  
The VA physician also stated that the increased standing on 
hard surfaces resulted in symptoms of hammer toes.  Such 
opinions establish asymptomatic bilateral hallux valgus and 
asymptomatic hammer toes at entrance, which would not be 
compensable.  See 38 C.F.R. Part 4, Diagnostic Code 5280, 
5282 (1998).  Therefore, the VA physician's March 1999 
opinion and the appellant's statements and testimony 
establish that the appellant did not begin to show symptoms 
of hallux valgus and hammer toes until after service and that 
such were not compensable at entrance.


ORDER

Service connection for bilateral hallux valgus deformities 
with bilateral hammer toes of the second, third, and fourth 
toes is granted.





			
	LAWRENCE M. SULLIVAN 	JEFF MARTIN
	Member, Board of Veterans' Appeals	Member, Board of 
Veterans' Appeals


		
H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

